J-A21015-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Y.Z.I., A MINOR,                    IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA




APPEAL OF: A.R.S.,

                            Appellant                       No. 2867 EDA 2013


                   Appeal from the Order September 11, 2013
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000321-2011


BEFORE: BOWES, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                              FILED SEPTEMBER 24, 2014

        Appellant A.R.S. appeals from the September 11, 2013 order denying

her petition for adoption of her nephew, Y.Z.I. In the order, the trial court

                                                                               -adoptive
                                        1
fo                                          After careful review, we affirm.




____________________________________________


*
     Retired Senior Judge assigned to the Superior Court.
1
  This order is appealable. While the trial court entered a single order as to
competing adoption petitions, the two petitions retained their separate
identities. Cf., Kincy v. Petro
actions cannot be consolidated to the extent the actions lose their separate
identities and become a single action . . .    unless the actions involve the

to put Appellant out of court, it is final as it relates to her petition to adopt
Y.Z.I. Accordingly, we have jurisdiction to entertain this appeal.
J-A21015-14



       Y.Z.I. was born during April of 2010 with a breathing condition.        He

utilized a sleep apnea monitor and a breathing machine.               Philadelphia

                                                               with Foster Parents

approximately one month after his birth. Foster Parents underwent medical



improved greatly in the three years that he has been in their care.          Later

that summer,

kinship care and placed him with Foster Parents.2             DHS determined that



because she was an unsafe caregiver.             N.T., 8/28

immunizations were delinquent, and his development was delayed.             Id. at

27. Foster Parents subsequently adopted L.B., and the brothers are closely

bonded in their home. Id. at 48.

                                                                 rents have been

terminated.3     Throughout the dependency proceedings for both Y.Z.I. and



harassment against Foster Parents.             She dispersed flyers around Foster
____________________________________________


2
    Y.Z.I. has a total of eight siblings, one of whom is an infant and remains in

who have left home.
3
   On August 3, 2011, the trial court terminated the parental rights of the
birth mother pursuant to 23 Pa.C.S. § 2511(a) and (b). Birth father
subsequently relinquished his parental rights voluntarily on October 26,
2011.



                                           -2-
J-A21015-14




                                             Id. at 77. A peculiar pattern of




cut the brake lines on their automobile, and loosened or removed its lug

nuts. Id. at 78-

role in the property damage, Grandmother harassed Foster Parents prior to

and following court appearances, and assailed them at the agency during

visitations.   Id. at 60-61, 81-82.   Appellant was involved in at least one

incident that occurred in front of Y.Z.I. at the agency.   Id. at 81-82, 100.

Specifically, she cursed the foster mother and admonished the birth mother,

her

Id

the supervised visitations that birth mother and Appellant shared with the

children, she subsequently approache

returning from a visitation and tried to remove L.B. from the car. Id. at 80.

                                                       Id.

      During January 2012, the juvenile court entered a restraining order

directing Grandmother to stay away from the two children and Foster

Parents. Id. at 9-10, 64. The court reissued the order the following year.

                                      -3-
J-A21015-14



Id. at 64-65. Grandmother violated the no-contact directives approximately

four times. Id. at 93-94.



filed a petition to adopt Y.Z.I.    Appellant countered with an unopposed

petition to intervene in the adoption proceedings, and a corresponding

petition for adoption. During the ensuing adoption hearing addressing the

countervailing petitions, the trial court considered evidence presented by



Foster Par

their own behalf. At the time of the hearing, Y.Z.I. was approximately three

and one-half years old, having lived with Foster Parents for all but one

month of his life. Id. at 6. Appellant and Grandmother reside on separate

floors of a partitioned house.      On September 11, 2013, the trial court




     This timely appeal followed.        Appellant complied with Pa.R.A.P.

1925(a)(2)(i), and filed a Rule 1925(b) concise statement. She raises the

following three issues on appeal:

     1.    Did the trial court abuse its discretion and commit legal
     error in failing to consider the preference for relatives in
     adoption proceedings?

     2.    Did the trial court abuse its discretion and commit legal
     error by allowing inadmissible testimony, on . . . five separate




                                     -4-
J-A21015-14


      3.    Did the trial court abuse its discretion and commit legal
      error in failing to adequately consider whether the best interest
      of the child would be served if visitation with his aunt were to
      occur?

                                                                 o submit a brief,

the child advocate filed a brief in support of their position.

      This Court recently reiterated our appellate review of an adoption

decree.

      Court must determine whether the record is free from legal error
      and the court's factual findings are supported by the evidence.
                                                 -finder, it determines
      the credibility of the witnesses, and on review, we will not
      reverse its credibility determinations absent an abuse of that
      discretion.

In re E.M.I., 57 A.3d 1278, 1284 (Pa.Super 2012) (citation omitted).



care during the prior dependency proceeding and refusing to consider her as

a placement resource for her then-newborn nephew, Y.Z.I., our scope of

review of the order denying her petition for adoption is limited to the

testimony and evidence adduced during the evidentiary hearing relating to

the dueling petitions for adoption. In re Adoption of Farabelli, 333 A.2d



consideration of the testimony and the determination as to whether the

                                                                                 t



not address them herein.




                                      -5-
J-A21015-14



     At the outset, we observe that the second argument that Appellant

presents on appeal is waived because she did not include it or a reasonable

facsimile in her Rule 1925(b) statement.     See   Pa.R.A.P. 1925(b)(4)(vii)




Grandmother, the Rule 1925(b) statement as

believe the adversity between my mother and the opposing parties,

attorneys and court personnel to be problematic because . . . [she] had

adverse conversations with the opposing parties involved [which] prejudiced

my ability to have a fair non-

Statement, 10/10/13. On appeal however, Appellant does not challenge the



adoption proceedings were biased again

behavior. Instead, Appellant argues that the trial court erred by admitting



imposition of the no-

that, on five separate occasions, the trial court permitted the impermissible

testimony over her objections. Id. As the claim that Appellant leveled in



the admissibility-of-evidence issue that she actually raised on appeal, it is

waived.

     Furthermore, even if Appellant had presented the pertinent argument

in the Rule 1925(b) statement, the issue would be waived pursuant to

                                    -6-
J-A21015-14



Pa.R.A.P. 302 because she failed to present the relevant objections below.



sustained her objections to the evidence. Appellant objected on hearsay and



1)    Gra

2)

for police assistance in issuing notice of the order to Grandmother.            N.T.,

8/28/13, at 30, 40, 59.         Significantly, the trial court sustained those

objections and struck the testimony as hearsay.              Id. at 31, 40, 59.




appearance wit

statement that the lug nuts and brakes on her car had been tampered with

deliberately. Id. at 31, 79. However, since the trial court did not consider

any of the foregoing evidence in formulating its decision, none of these



       Herein, Appellant contends that the trial court erred in permitting the



complains that the testimony, which she characterizes as irrelevant, clouded



the   purportedly   inadmissible     testimony,   no   competent    evidence     was

presented    to   establish   that   she   presented   a   safety   risk   to   Y.Z.I.

Unfortunately for Appellant, however, she failed to object on any basis to

                                        -7-
J-A21015-14




harassment; 2) thinly-veiled threats of violence against the foster family; 3)

suspected property damage, 4) at

vehicle; and 5) outburst in front of the children during the supervised

visitation.   Id. at 61-62, 64, 67, 74-75, 77, 78-82.     Foster mother also

established, without objection, the need for two restraining orders, and

                                                 Id. at 61-62, 74-75.

      In fact, Appellant not only failed to object to the relevancy of the

foregoing testimony, she questioned the foster mother on most of these

points during cross-examination. Id. at 86-91. Accordingly, since Appellant




its admission presently. See

are waived and cannot be raised for the first time on appeal.). Thus, we do

not address the merits of the second complaint Appellant levels in her brief.



failing to apply a preference in favor of relatives in adoption proceedings.




interest determination. Invoking her close ties to Grandmother and the birth



argues that the trial court failed to consider her familial connection with

Y.Z.I. in contravention of the preference for adoption by relatives. Without

                                    -8-
J-A21015-14



identifying any relevant legal authority to support her position, she suggests

that, between her adoption petition and that of the nonrelated Foster

Parents, the evidentiary scale is tipped in her favor even before the adoption

                                   aim fails.

      Appellant misinterprets the preference in favor of relatives in adoption



preference exists to her benefit, any preference in favor of a relative relates

only to standing to participate in the adoption proceedings.      As the High

Court explained in In re Adoption of J.E.F., 902 A.2d 402, 414 (Pa. 2006).

      A child's aunt and uncle who indicate an interest in adopting the
      child at that stage are not a threat to the nurturing and
      maintenance of the new family bond; indeed, if their petition is
      heard and prevails, it is their family which will be the one to
      enfold the child. . . . More importantly, for purposes of the mere
      preliminary question of standing, a child's blood aunt and uncle
      who indicate an interest in adoption clearly have an interest
      which surpasses that of the ordinary, unrelated citizen. And,
      finally, nothing in the Adoption Act provides that the termination
      of parental rights acts to sever the child's relationship with all
      other relatives.11

      ___________________________________________________
      11
          To the contrary, it is notable that, following termination of
      parental rights, the Adoption Act treats relatives with more
      deference than non-relatives.      Thus, Section 2531, which

      certain relatives, including aunts and uncles, from the reporting
      requirement. 23 Pa.C.S. § 2531(c).
      ___________________________________________________

      Indeed, once the preference of standing is afforded to a relative, the




                                     -9-
J-A21015-14



                                                                       Id. at

412 (quoting In re Adoption of Hess, 608 A.2d 10, 13 (Pa. 199

stages of the proceedings, the best interest of the child is the paramount



substantive presumption in favor of Appellant over Foster Parents.         As a

substantive preference on the merits in favor of genetic relatives simply

does not exist, the burden of proof between Appellant and Foster Parents is

evenly balanced. Accordingly, to prevail in the adoption proceedings, both

petitioners were required to establish that their proposed adoption was in



      The polestar of adoption proceedings is the best interest of the

adoptee.   Pursuant to 23 Pa.C.S. § 2907, the trial court must determine

                                                                           lfare.

That proviso is as follows:

             If satisfied that the statements made in the petition are
      true, that the needs and welfare of the person proposed to be
      adopted will be promoted by the adoption and that all
      requirements of this part have been met, the court shall enter a
      decree so finding and directing that the person proposed to be
      adopted shall have all the rights of a child and heir of the
      adopting parent or parents and shall be subject to the duties of a
      child to him or them.

23 Pa.C.S. § 2907.       Moreover, in § 2724, relating to testimony and



interest is the only relevant factor in determining whether to grant or deny

an adoption petition. Specifically, § 2724(b) provides in pe


                                    - 10 -
J-A21015-14



any case, the age, sex, health, social and economic status or racial, ethnic or

religious background of the child or adopting parents shall not preclude an

adoption but the court shall decide its desirability on the basis of the
                                                                      4
physical,



consideration that the trial court must address in deciding to grant or deny a

petition for adoption.       In re Adoption of D.M.H., 682 A.2d 315, 319



between grandmother and child by making the relationship a relevant, but
                                          5
                                               Instantly, the trial court considered

Appel

____________________________________________


4
   Prior to January 2, 2011, the effective date of the new Child Custody Law,
the best interest considerations in adoption cases and child custody cases
were identical, i.e., a case by case weighing of all factors which bear upon
the child's physical, intellectual, moral, and spiritual well-being. See In re
Adoption of A.S.H., 674 A.2d 698, 700 (Pa.Super. 1996). During 2011,
our legislature fashioned sixteen specific factors for trial courts to consider
when awarding custody of a child under that act. 23 Pa.C.S. § 5328. The
relevant portions of the Adoption Act remain unaltered.
5
   Technically, In re Adoption of D.M.H., 682 A.2d 315, 319 (Pa.Super.
1996), is an appeal of a custody order entered in a dispute between a
grandmother and prospective adoptive parents pending the entry of an
adoption decree. However, in resolving that case, this Court invoked the
Adoption Act and pertinent adoption-related case law addressing the
appropriate    weight    that  trial  courts    should   place   upon    the
grandparent/grandchild relationship in adoption cases. Mindful that the
best-interest considerations were identical at that juncture, we rely on the
relevant portions of the In re Adoption of D.M.H.
herein.



                                          - 11 -
J-A21015-14



Foster Parents for approximately three years and that Appellant visited

Y.Z.I. an average of twice per year during that time frame. See Trial Court

Opinion, 1/21/14, at 3.      It also considered that Appellant resides with

Grandmother in what Appellant described as a three-level home with

separate living areas and observed that, while Appellant vowed to move

from the residence, in part, to comply with the restraining order, she

advocated for the order to be lifted.    Id. at 3-4.   Hence, Appellant, who



not confident that the no-

safety is necessary.     Moreover, the certified record established both that

Appellant was at least complicit in some of the antics that placed Y.Z.I. in



                                                             e for Y.Z.I. See

N.T., 8/28/13, at 33-




relief is due.



determination.   Appellant contends that the trial court failed to consider



his biological family.   She a

finding that the foster mother never foreclosed the possibility of visitations




                                     - 12 -
J-A21015-14



                                       -adoption contact was reversible error.

She also asserts that the trial court failed to consider the benefits that Y.Z.I.



                                                                             f at




      As noted supra                                                            -

by-case basis, and requires the weighing of all factors which bear upon a

child's physical, intellectual, moral, and spiritual well-                In re

Adoption of A.S.H., supra at 700. Herein, the trial court heard all of the

pertinent details of the countervailing petitions for adoption and considered

the rele

      During the evidentiary hearing, Shante Taylor, the DHS social worker




Parents, who are the only family he has known since his birth.             N.T.,

8/28/13, at 49. She described Foster Parents as loving and nurturing and

observed an obvious bond between them and Y.Z.I.             Id. at 46-47, 49.



Y.Z.I. as if he is their birth child. Id. at 49. She also described the bond

that Y.Z.I. shares with his four-year-old brother, L.B., whom Foster Parents

previously adopted. Id. at 47.

                                     - 13 -
J-A21015-14



      Similarly, the foster placement caseworker, HajaOlabisi Amoo, testified

that she was assigned to the family during May of 2010, when Y.Z.I. was an

infant. Id. at 17.   She has visited Y.Z.I. at least twice a month for three

years. Id

Id. at 18-19. She explained that when Y.Z.I. was first placed in the home,

he was so frail and feeble that she hardly recognized him to be a newborn

child. Id. at 18. Over time, however, she observed Foster Parents nurture

the child back to good health. Id

and nurturing they were giving him, the love and everything.         They are

really devoted to him, and                                           Id. She

                                                                   Id. at 20.

Ms.

and she recommended that the court grant their adoption petition. Id. at

21.

      Similarly, the foster mother described her relationship with Y.Z.I.,

                        -           Id. at 68-69. She repeated that the foster

family is the only family that Y.Z.I. has known, and explained how she and

her husband cared for him through his sickness and watched him develop.

Id

while she was at work.      Id

time, you know. He makes sure they are fed                              Id.

      Foster mother also attested to her love for Y.Z.I. and described him as

an energetic three-year-old boy who is closely bonded with L.B. Id. Y.Z.I.

                                     - 14 -
J-A21015-14



participates in organized flag football and soccer leagues with his brother.

Id. at 70.     She likens the pair to a set of twins.          Id.   Both boys were

scheduled to begin preschool together during September 2013. Id. 70, 72.

Foster   Parents    arranged    for   Y.Z.I.   to   receive   speech    and behavior

development services while at preschool. Id. at 73.

      In contrast to the evidence establishing the love, comfort, and stability

that Foster Parents provide for Y.Z.I., Appellant failed to present any

evidence of a beneficial relationship between her and her nephew beyond

the mere fact of genetics. Appellant never resided with Y.Z.I., and she has

attended no more than six visitations with Y.Z.I. over the course of his and

                                                                       cared for   L.B.

temporarily and made preparations to receive Y.Z.I. as an infant, DHS

ultimately removed L.B. from her care due to safety concerns in that



trial court considered all of the best-

physical,    intellectual,   moral,   and   spiritual   well-being   before   denying



                                                                               iled to

consider her potential post-adoption visitation with Y.Z.I.                As noted,

Appellant opines that the trial court erred in relying upon its finding that

Foster Parents were receptive to granting her visitation with Y.Z.I. when, in

fact, their support for the idea was tepid. Appellant appears to suggest that




                                        - 15 -
J-A21015-14



maintaining contact between Appellant and Y.Z.I. was central in its decision

                                               gree.

      Initially, we observe that the petition before the trial court related to



prospective adoptive parent may elect to enter a post-adoption contact

agreement pursuant to 23 Pa.C.S. §§ 2371-2742, this issue was not



was not presented to the trial court during the evidentiary hearing.

Visitation traditionally is a matter that is decided by parents following the

completion of the adoption proceeding. In re Adoption of A.S.H., supra




Even following the enactment of §§ 2371-2742, an adoption decree is not

encumbered by, or subject to, conditions relating to visitations unless the

parents execute a voluntary agreement for contact and submit that accord

to the court for its approval under § 2735. Instantly, the trial court has yet

to enter a final adoption decree in favor of Foster Parents, much less receive

a proposed voluntary contact agreement for approval.              Hence, any



Y.Z.I. at this juncture is premature. Id.

      Additionally, the trial court did not err in considering the foster

                                   i.e., that she was not comfortable with


                                    - 16 -
J-A21015-14


extending visitation to Appellant at that time, but she was open to possibly

fashioning an arrangement with Appellant after the foster mother became

more familiar with her. N.T., 8/28/13, at 91-93. The trial court considered



                                        contact   between    [Appellant]   and

[Y.Z.I.] . . . [and] . . . she did not conclusively rule out the possibility of



                                                                      the trial

court did not opine that Foster Parents were receptive to granting Appellant

visitation.   To the contrary, as highlighted supra, the court observed that



Y.Z.I. in the future. Indeed, the court did not advocate that Foster Parents

proposed anything more than the possibility of future contact.          As the



                                             ment into a claim of trial court

error. No relief is due.

      For all of the foregoing reasons, we affirm the order denying



      Order affirmed.




                                    - 17 -
J-A21015-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2014




                          - 18 -